Defendants’ motions to open the dismissal of their appeals by default granted, in each case, upon condition that within five days defendants pay to plaintiffs the twenty dollars motion costs already incurred and twenty dollars costs of this motion, making forty dollars costs in each action, and be ready for argument Friday, January thirty-first, next, at ten a. m., for which time these causes are peremptorily set down. Otherwise, said motions will be severally denied, with ten dollars costs. Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ.